TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00432-CV





Insurance of America Agency, Inc.; Stan Firebaugh; National Business Association; Pat
Archibald; American National Life Insurance Company of Texas, Inc.; and American
National Insurance Company, Inc., Appellants

v.

Betty J. Wendland, Patricia Wilson, William Wilson, Judy Kirtley,
Bruce Kirtley, and Oscar Wood, Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN003014, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	On September 30, 2003, this appeal was abated in order to allow the parties to send
notice of their proposed class-action settlement and for the trial court to hold a hearing on the
fairness and adequacy of the settlement.  We abated the appeal until January 20, 2004.  See
Insurance of America, Inc. v. Wendland, No. 03-03-432-CV (Tex. App.--Austin September 30,
2003) (interlocutory memorandum opinion).  On January 20, 2004, the parties filed a joint motion
to extend the abatement because they wanted to allow the judgment signed by the trial court to
become final and non-appealable before dismissing the appeal.  The parties asked us to extend the
abatement until February 20, 2004, and, unless the parties petitioned for other relief before that date,
to dismiss the appeal.  We extended the abatement.  Not having heard further from the parties, we
grant their joint motion to dismiss.  See Tex. R. App. P. 42.1(a)(2).  


					__________________________________________
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Joint Motion
Filed:   March 4, 2004